Citation Nr: 0930647	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-27 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as due to an in-service 
personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issues were previously before the Board in 
September 2007, at which time they were remanded for further 
development.

In September 2006, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that a current left knee disability, to 
include arthritis, is causally related to the Veteran's 
service.

2.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in, or aggravated 
by, active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  PTSD, to include as based on in-service personal assault, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify by means 
of May 2002, June 2002, February 2003, March 2006, November 
2007, and April 2009 letters from the agency of original 
jurisdiction (AOJ) to the appellant that informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence and provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  With respect to 
the Veteran's claim for service connection for PTSD, to 
include as due to an in-service personal assault, the Veteran 
was provided a PTSD questionnaire asking for information or 
evidence other than service records or evidence of behavior 
changes that may constitute credible supporting evidence of 
an in-service stressor.  The notice included a listing of 
evidentiary sources other than service records to support the 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.   

The record reflects that the Veteran was afforded VA 
examinations and opinions in February 2003, December 2008, 
and May 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate for the issues decided on the merits herein, as they 
were based on a review of the Veteran's claims file, 
treatment records, and physical examinations.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal decided on the merits herein has been met.  
38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  In this case, a letter was sent to the veteran, 
asking him to provide detail as to any treatment he had 
received, any family or friends he had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in- 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the- 
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician. M21-1, Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service, to support a claim of entitlement to service 
connection for PTSD, will vary depending on whether or not 
the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2008); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Legal Analysis

1.  Left Knee

The Veteran asserts that service connection is warranted for 
a left knee disability.  In order to establish service 
connection on a direct-incurrence basis, the Veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  With respect to a current 
disability, the record demonstrates that since 1993, the 
Veteran has complained of left knee pain that has been 
diagnosed as degenerative joint disease and/or arthritis.

As to an in-service injury or disease, the Veteran's service 
treatment records show that in January 1967, the Veteran 
complained of left knee pain and swelling after having fallen 
down two days prior.  He was assessed as having pre-patellar 
bursitis.  He was given a one week interim physical profile 
for such condition in February 1967.  Subsequently, in March 
1967, the Veteran was given a two week interim physical 
profile for a left knee sprain.  In July 1967, the Veteran 
reported that he fell on guard duty and struck his left knee.   
The examiner's impression was that the Veteran had a 
contusion.

As to the etiology of the Veteran's left knee disability, in 
December 2008, Dr. S. K., a VA physician, after a review of 
the Veteran's claims file and an examination of the Veteran, 
opined that, "the beginnings of the Veteran's current left 
knee condition originated in military service.  However, this 
was exacerbated and aggravated by the diabetes and his morbid 
obesity.  I would estimate that currently 60% of his current 
difficulty is due to service." 

However, in a May 2009 addendum to the December 2008 VA 
examination and opinion, another VA physician, Dr. A. F., 
opined that it was less likely than not that the Veteran's 
current left knee degenerative joint disease is related to 
his in-service knee injury.  In reaching his determination, 
Dr. F., who stated that his opinion was based on the medical 
evidence of record, which differed from the Veteran's 
subjective history of his knee injuries in service, 
indicated:

The STRs document only episo[d]e of left 
knee bursitis/strain.  The separation 
exam notes no complaint of knee pain or 
diagnosis of knee condition.  
Rheumatology evaluation from the early 
1990s reports polyarticular pain, of 
disproportionate condition of the left 
knee.  Veteran's severe obesity is a 
strong risk factor for the development of 
DJD.  1/09 x-rays report symmetrical 
findings of the two knees.

In weighing the probative value of the two VA opinions, the 
Board observes that the December 2008 examiner, unlike the 
May 2009 examiner, did not provide a clinical rationale to 
support his opinion.  The Court has held that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty and that a medical opinion is inadequate 
when unsupported by clinical evidence.  See, Bloom v. West, 
12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 
Vet. App. 177, 180 (1995).    

Thus, in determining whether the Veteran's current left knee 
disability is related to his documented in-service left knee 
symptomatology, the Board finds that the May 2009 VA 
examination report provides more supporting clinical data and 
rationale against an etiological relationship than the 
December 2008 VA opinion in support of such a relationship, 
and thus has more probative value.  Therefore, the Board 
concludes that the preponderance of the evidence does not 
establish that there is an etiological relationship between 
the Veteran's current left knee disability and service.  
Accordingly, the Board finds that the Veteran is not entitled 
to a grant of service connection on a direct-incurrence basis 
for his current left knee disability.

The Veteran could also be entitled to a grant of service 
connection on a presumptive basis, if his arthritis became 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the Veteran's current 
arthritis was manifested to a compensable degree within one 
year of his 1968 separation from service.  Indeed, the first 
evidence of record of arthritis is in a 1993 private 
treatment record.  Therefore, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a presumptive basis.

In conclusion, although the Veteran asserts that his current 
left knee disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he injured his left knee in service 
and continues to experience left knee pain.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Further, in this case, the negative evidence of record, 
including the May 2009 VA examination report, is of greater 
probative value than the Veteran's statements and thus will 
be given more probative weight.  Thus, the Board finds that 
the competent evidence of record fails to establish that the 
Veteran has a current left knee disability as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2008), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a left knee disability and 
the claim must be denied.



2.  PTSD, to include as due to an in-service personal assault

The Veteran asserts that service connection is warranted for 
PTSD.  At the outset, the Board observes that the Veteran 
does not allege, and a review of his official military 
documentation contained in his claims file does not otherwise 
indicate, that he engaged in combat against enemy forces as 
contemplated by VA regulations.  His DD Form 214 does not 
reflect that he received any decorations or medals indicative 
of involvement in combat.  And there is no other sufficient 
indication of combat service, either.  So the Board finds 
that he did not "engage in combat." Consequently, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  
Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.

In this regard, the Veteran's first reported in-service 
stressor reportedly occurred during his basic training, after 
he had injured his left knee, and involved having his First 
Sergeant make him and two other injured soldiers crawl 200 
yards, while he yelled and cursed at them.  According to the 
Veteran, there was some talk in his platoon about the 
Sergeant's actions being wrong and that they should turn him 
in.  It is further contended that, once the First Sergeant 
found out about this, he called the Veteran into his office 
and threatened to send the Veteran to Vietnam and have him 
killed if he turned him in to the IG.  The Veteran also 
related an incident that occurred upon his arrival in 
Germany, in which a soldier (whom he did not know) was 
standing on the roof of a four story building threatening 
suicide, with a crowd of about 100 persons on the ground 
around him chanting, "Jump!"  The Veteran also related that 
he was involved in several racial incidents, including 
fights, with black soldiers.

However, with respect to a current disability, the competent 
evidence of record does not demonstrate that the Veteran has 
ever complained of, or been diagnosed with PTSD.  Indeed, the 
February 2003 VA examiner, after an evaluation and a review 
of the Veteran's claims file, stated that the Veteran did not 
meet the criteria for PTSD.   In reaching this conclusion, 
the examiner stated:

[The Veteran] states that when the 
Russians invaded Czechoslovakia this was 
his stressful event.  However, he was 
stationed in Germany at that time.  He 
also states that he was never in a war 
where there was hand to hand combat.  
This man does not meet the criteria for 
posttraumatic stress disorder because as 
defined the stress event has to, and I am 
quoting here from DSM-IV, "The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death, or serious 
injury, or a threat to the physical 
integrity of self or others."  The man 
states that he was in a reconnaissance 
unit during the two years he was in the 
army in Germany.  He reports that he 
injured his left knee in boot camp and 
received rather harsh treatment while he 
was in the army.  For example, he said 
that the drill sergeant made him crawl 
several hundred yards.  He tells of being 
threatened by violence from other 
soldiers in his unit who were black.  
However, there was no episode that he 
relates to me today where he was the 
victim of any actual assault.

The record demonstrates that the RO specifically requested 
that the Veteran submit evidence showing treatment for PTSD.  
However, he never submitted any documented, clinical evidence 
of such treatment.  Therefore, in the absence of any evidence 
to the contrary, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran has a 
current PTSD diagnosis.

The Board notes that the February 2003 VA examiner diagnosed 
generalized anxiety disorder with some elements of 
depression.  However, the Veteran does not contend, and the 
record does not reflect, that such diagnosis is attributable 
to service.  As such, the Board does not find that a claim 
exists for service connection for generalized anxiety 
disorder with some elements of depression.  See Clemons v. 
Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per curiam order).  
Further, the Board does not find this to be inextricably 
intertwined with the claim for service connection for PTSD 
currently on appeal before the Board.  Additionally, a claim 
for service connection for an acquired psychiatric 
disability, other than PTSD, has not been developed or 
adjudicated by the RO.  Indeed, the mere presence of a 
disability in the medical records, without more, does not 
equate to intent to file a claim for VA compensation 
benefits.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that there must be some intent 
expressed to apply for benefits and endorsing the United 
States Court of Appeals for Veterans Claims' holding in 
Brannon v. West, 12 Vet. App. 32, 35 (1998) that "[t]he mere 
presence of the medical evidence does not establish an intent 
on the part of the veteran to seek . . . service 
connection").  In this regard, the examiner noted that the 
Veteran had a history of anxiety following abstinence from 
alcohol consumption.  It was also noted that the Veteran's 
wife had observed the Veteran to have depression following 
heart surgery.  

In summary, as the evidence of record does not demonstrate 
that the Veteran has a current PTSD diagnosis, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the Veteran asserts that he has 
current PTSD, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
that the negative evidence of record is of greater probative 
value than the Veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran has current PTSD.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD, to include as due to in-
service personal assault, and the claim must be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include as due to an in-service personal 
assault is denied.



_____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


